Order of the Surrogate’s Court of Suffolk county reversed; decree opened and set aside, and matter remitted to said Surrogate’s Court, with directions, after hearing the appellant, to make a decree settling and adjusting the accounts of the executors, without making any construction or determination of the meaning of the will as to the rights of the appellant in the future, with costs and disbursements to the appellant, payable from the estate; upon the ground that a construction of the will is not necessary in this proceeding, the object of which is to settle the accounts of the executors, and, therefore, the surrogate was without jurisdiction to make the same. Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ., concurred. Order to be settled on notice before Mr. Justice Blackmar.